

116 HR 8855 IH: Help End Redundant Claims Unnecessarily Leaving Employers Suffering Act
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8855IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mr. Kevin Hern of Oklahoma (for himself, Mr. Budd, Mr. Tiffany, Mr. Reschenthaler, Mr. Weber of Texas, Mr. Gaetz, Mr. Joyce of Pennsylvania, Mr. Perry, Mr. Banks, Mr. Steube, Mr. Baird, Mr. Flores, Mr. Biggs, Mr. Keller, Mr. Austin Scott of Georgia, and Mrs. Lesko) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit Federal employees from making allegations or appeals with respect to an adverse action to more than one entity, and for other purposes.1.Short titleThis Act may be cited as the Help End Redundant Claims Unnecessarily Leaving Employers Suffering Act or the HERCULES Act.2.Limit Federal employees adverse action appeal avenues(a)In generalNotwithstanding any other provision of law, an employee who alleges or appeals, as the case may be, a covered matter to a reviewing entity that has authority to consider such allegation or appeal may not subsequently or simultaneously allege or appeal such covered matter to any other reviewing entity.(b)Rules of constructionSubsection (a) shall not be construed as—(1)restricting to whom an employee may appeal for review of a decision of a reviewing entity with respect to a covered matter; and(2)affecting or otherwise modifying the rights of employees—(A)under any collective bargaining agreements; or(B)to seek judicial review of any matter.(c)DefinitionsIn this section:(1)Covered matterThe term covered matter means—(A)any action or final decision that an employee can appeal to the Merit Systems Protection Board;(B)any action or final decision that involves a complaint of discrimination of the type prohibited by any law administered by the Equal Employment Opportunity Commission and for which the employee can seek review by such Commission;(C)any matter with respect to which the procedures under section 7121(a) of title 5, United States Code, apply;(D)prohibited personnel practices under section 2302 of such title; or(E)unfair labor practices under section 7116 of such title.(2)EmployeeThe term employee has the meaning given such term in section 2105 of title 5, United States Code.(3)Reviewing entityThe term reviewing entity means—(A)the Merit System Protection Board;(B)the Equal Employment Opportunity Commission;(C)the Office of Special Counsel; or(D)the Federal Labor Relations Authority.(d)ApplicabilitySubsection (a) shall apply only with respect to—(1)covered matters for which the initial allegation or appeal to a reviewing entity occurs after the date of the enactment of this Act; and(2)contracts entered into after the date of the enactment this Act.